t c summary opinion united_states tax_court nick allan palermino petitioner v commissioner of internal revenue respondent docket no 6781-01s filed date nick allan palermino pro_se james j posedel for respondent powell special_trial_judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure in petitioner’ sec_1 unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue federal_income_tax the issue is whether a distribution from petitioner’s retirement_plan is includable in petitioner’s gross_income petitioner resided in san diego california at the time the petition was filed background from to petitioner was employed as a buyer for smith nephew inc smith nephew established a retirement_plan for its employees which the parties stipulate qualifies as a sec_401 plan fidelity investments institutional operations co inc fidelity provided administrative record- keeping services for petitioner’s retirement_plan between and petitioner contributed elective tax-deferred amounts-- specifically dollar_figure in matched contributions and dollar_figure in unmatched contributions on date respondent served a levy on fidelity for unpaid taxes and statutory additions of dollar_figure for the taxable_year and sent petitioner a taxpayer’s copy of notice_of_levy fidelity complied with the levy and distributed dollar_figure from petitioner’s retirement_plan to respondent on date respondent did not assess the 10-percent addition_to_tax for early_withdrawals from qualified_retirement_plans see sec_72 and a for distributions made on account of a levy under sec_6331 before date the commissioner acquiesced following this court’s decision in murillo v commissioner tcmemo_1998_13 affd without published opinion 166_f3d_1201 2d cir and no longer assesses the 10-percent addition_to_tax under sec_72 see also 89_tc_287 petitioner did not include the dollar_figure distribution as income on his form 1040ez in the notice_of_deficiency respondent determined that the dollar_figure distribution was includable in petitioner’s gross_income discussion for a retirement_plan to qualify under sec_401 amounts held by the plan which are attributable to employer contributions made pursuant to the employee’s election are not distributable earlier than separation_from_service death or disability the attainment of age 59½ or hardship of the employee sec_401 if a distribution to the employee is made the amount actually distributed shall be taxable to the distributee in the taxable_year of the distributee in which distributed under sec_72 sec_402 respondent levied on petitioner’s sec_401 account and the compliance with the levy constituted a distribution albeit involuntary from that account to the benefit of petitioner see 89_tc_287 preretirement distributions from a qualified_retirement_plan are treated as nonannuity distributions see sec_72 if for purposes of sec_401 elective contributions are treated as employer contributions sec_1 k - a ii income_tax regs the distribution is received before retirement only amounts allocable to the investment_in_the_contract are excludable from gross_income sec_72 a the employee’s investment_in_the_contract includes amounts contributed by the employer but only to the extent that such amounts were includible in the gross_income of the employee sec_72 for purposes of a sec_401 plan elective contributions are neither includible in an employee’s gross_income at the time the cash or other taxable amounts would have been includible in the employee’s gross_income but for the sec_401 plan nor at the time the elective contributions are contributed to the plan sec_1_401_k_-1 income_tax regs see also sec_1 a - d income_tax regs petitioner’s entire balance in the retirement_plan constituted elective contributions and the distribution from petitioner’s retirement_plan occurred before his separation_from_service death or disability and before he reached the age of 59½ as a result the contributions were not included in petitioner’s gross_income at the time of contribution and petitioner has no investment_in_the_contract which may be excluded from his gross_income in short petitioner contributed to the retirement_plan a portion of his salary that was not taxed at the time of contribution the retirement_plan cannot later distribute the untaxed cash contributions without petitioner’s being subject_to the income_tax accordingly respondent’s determination is sustained and we hold that the entire amount of the distribution from petitioner’s retirement_plan is includable in his gross_income reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
